White, Presiding Judge.
Appellant and one Sam Moore were jointly indicted for the theft of two cattle, the property of one E. Burke. Appellant was alone put upon trial, and Sam Moore, his co-defendant, was allowed to turn State’s evidence, and testified against appellant on the trial. If his testimony is to be credited, and if it was sufficiently corroborated by the other evidence, there can be no question but that the case against appellant was fully made out. As to whether he was. sufficiently corroborated is the only material question upon this appeal.
If there is any evidence corroborating the accomplice at all, and tending to connect thé defendant with the theft, it is, in our opinion, quite meager and unsati factory. It amounts to about *551this: That defendant was hide and cattle inspector for the county, and told Voss that he had inspected the cattle and they were all right; that he wrote the bill of sale for the animals from Sam Moore to Woodie, the butcher, and witnessed it (Sam Moore being present), and that he received part of the money paid on the purchase of the animals. As to the money which he received, he accounted for 'that fact by proving that it was in payment of a debt due him from Moore. As to his writing the bill of sale and signing Moore’s name to it, that amounts to nothing, Moore being present and assenting to if not requesting it. It is true that he was hide and ■ cattle inspector—had inspected the animals, and said they were all right. This he might and could have done without being a party to or connected with the theft. He may not have known the mark and brand of E. Burke. It is not shown that he did know them, and that thereby he was put upon notice that they had been once the property of Burke. It is not shown that Sam Moore owned no cattle, or that he was not a party who might honestly have" possession of and own cattle that previously belonged to his neighbor, and that defendant, from Sam Moore’s character and circumstances, was put upon enquiry as to the honesty of his, Sam Moore’s, posses-session of cattle. If Sam Moore was an honest man, of good reputation, and one likely to own cattle* honestly, appellant might honestly and innocently have inspected his cattle and reported them “all right.” We say the evidence corroborative of Sam Moore’s testimony tending to connect defendant with the theft of the animals is too meager and unsatisfactory in the absence of proof of other circumstances which might, if they existed, have been proved, and which would have been more cogent at least, if not conclusive of his guilt or innocence.
Opinion delivered June 6, 1888.
Because the evidence corroborating the accomplice testimony is, in our opinion, inconclusive and insufficient, the judgment is reversed and the cause remanded.

Reversed and remanded.